Citation Nr: 1404347	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  07-05 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a non-service-connected pension.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder not otherwise specified (NOS) and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel
INTRODUCTION

The Veteran had active military service from August 1966 to February 1969 and from February 1969 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In a June 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a psychological disorder, claimed as PTSD.  Following the issuance of this rating decision, the Veteran submitted additional evidence, and in a rating decision dated in February 2006, the RO again denied the Veteran's claim of entitlement to service connection for a psychological disorder, claimed as PTSD.  The Veteran filed a timely notice of disagreement (NOD) in May 2006.  

In the June 2005 rating decision, the RO also denied the Veteran's claim of entitlement to service connection for diabetes mellitus.  In June 2006, the Veteran submitted what appeared to be another claim for entitlement to service connection for diabetes mellitus.  Because this statement was submitted within one year of the June 2005 rating decision, the Board has liberally construed it as a timely NOD.  The RO again denied the Veteran's claim for entitlement to service connection for diabetes mellitus in an April 2007 rating decision, and the Veteran timely appealed.  

In an April 2007 rating decision, the RO denied the Veteran's claim of entitlement to a non-service-connected pension.  This issue was addressed in a March 2009 statement of the case.   Thereafter, the Veteran submitted a statement in April 2009 that the RO has construed as a timely substantive appeal of the denial of pension benefits.  For instance, a January 2011 deferred rating decision notes that the January 2008 notice of disagreement should be reactivated and requested further development on the pension issue.  Recently, the Court of Appeals for Veterans Claims (Court) held that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected. See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  The Court stated that "[i]f VA treats an appeal as timely filed, [an appellant] is entitled to expect that VA means what it says."  Id. at 47.  Thus, as the RO treated the Veteran's appeal of the denial of pension benefits to have been filed, the Board will treat his appeal as having been timely filed.  

The Board notes that the Veteran has received various psychiatric diagnoses - including hysterical personality, cyclothymia (versus major depressive disorder), PTSD, major depressive disorder, depression NOS, and anxiety NOS.  The Board is required to consider all of these diagnoses when deciding the Veteran's appeal.  Most recently, an April 2013 VA examination reflects a diagnosis of anxiety disorder, NOS.  The issue, therefore, is as stated on the title page.  See Clemons v. Shinseki, 22 Vet. App. 128 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

While the Veteran noted in October 2008 that he desired a hearing before the Board.  In subsequent statements dated in August 2013 and October 2013, he indicated that he did not want a hearing before the Board.  Moreover, in lieu of an in-person hearing, the Veteran's representative submitted a December 2013 informal hearing presentation noting that they had no further argument on the issues and asking that the case be advanced to the Board for review.  Accordingly, the Board will construe his hearing request as having been withdrawn.  

The Board notes that after the July 2013 supplemental statement of the case (SSOC) was issued, the Veteran submitted a statement in support of his claim.  The provisions of 38 C.F.R. § 20.1304(c) indicate that submission of pertinent, non-duplicative evidence after the last SSOC requires a waiver of initial RO consideration or should be remanded to the AOJ for consideration.   As the Board is granting the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, the Veteran is not prejudiced with respect to any additional evidence submitted after the issuance of the most recent SSOC with regard to this claim.  Furthermore, as the issue of entitlement to service connection for diabetes mellitus is being remanded for additional development and adjudication, a waiver from the Veteran is not required.  

A review of the Virtual VA paperless claims processing system includes VA treatment records dated from December 2010 to May 2012, May 2012 to November 2012, and from November 2012 to January 2013.  Virtual VA also includes a brief from the Veteran's representative dated in December 2013.  Other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issue of service connection for diabetes mellitus, type II, claimed as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In February 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's authorized representative that a withdrawal of his appeal for entitlement to a non-service-connected pension is requested.

2.  There is at least an approximate balance of positive and negative evidence as to whether an acquired psychiatric disorder, to include anxiety disorder NOS and PTSD was incurred as a result of service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to a non-service-connected pension, by the appellant's authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2013).

2.  Resolving all reasonable doubt in his favor, the Veteran's acquired psychiatric disorder, to include anxiety disorder NOS and PTSD, was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant's authorized representative, through a letter dated in February 2013, has withdrawn the appeal of entitlement to a non-service-connected pension.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the favorable decision herein as to entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder NOS and PTSD, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.
 
Laws and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013). 

Analysis

The Veteran is claiming entitlement to service connection for a psychiatric disorder, to include PTSD, which he contends is due to his military service.  

The Veteran's service treatment records indicate that the Veteran was treated throughout service for psychiatric complaints.  The Veteran's March 1966 enlistment examination was negative for any psychiatric problems.  On the Veteran's June 1966 report of medical history, the Veteran reported frequent trouble sleeping; however, he denied depression or excessive worry and nervous trouble.  The Veteran denied having ever been a patient in a mental hospital.  In a January 1967 treatment note, the Veteran complained of increased headaches with stress and nervousness (at times terrible).  In a February 1967 treatment note, the Veteran reported that he was extremely upset and worried over finances, and he was referred to a psychiatrist.  In another February 1967 treatment note, it was noted that most of the Veteran's problems were psychosomatic.  In a January 1969 treatment note, the Veteran reported that he was unable to sleep.  

During the Veteran's second period of service, in which he was stationed in Thailand for approximately eight months, there are numerous records indicating treatment for a psychiatric disorder.  In a psychiatric treatment note dated in November, the Veteran indicated that after being shipped to SEA, he began experiencing headaches which were intensified by harassment at work that he felt was due to his history of drug abuse.  It was subsequently noted that the Veteran was very anxious on his previous visit.  In a treatment note dated in November 1971, the Veteran complained of "nerves,"  and in a January 1972 treatment note, it was noted that the Veteran was quiet, anxious, and nervous.  In a February 1972 record, the Veteran was diagnosed with passive-aggressive character disorder, passive aggressive type.  In March 1972, the Veteran attempted suicide by overdose.  In a subsequent March 1972 psychiatric evaluation, the Veteran was diagnosed with depressive reaction and hysterical personality.  In a treatment note dated in May 1972, the Veteran complained of insomnia.  

At separation, in an April 1972 report of medical history, the Veteran complained of frequent trouble sleeping, depression or excessive worry, and nervous trouble.  In his April 1972 separation examination, the Veteran's psychiatric evaluation was "normal," and the examiner found that the Veteran had no mental or physical defects that would warrant action.  In the April 1972 review of administrative discharge, the examiner found that the Veteran exhibited evidence of a character and behavior disorder best classified as hysterical personality.  He explained that this has been demonstrated by the Veteran's numerous attempts to manipulate the drug program so that he would not have to be stationed in Thailand, a suicidal gesture, and marked exaggerations and dramatics surrounding his supposed financial difficulties.

Following discharge from service, the Veteran has received varying psychiatric diagnoses - including cyclothymia (versus major depressive disorder), PTSD, major depressive disorder, depression NOS, and anxiety NOS.  Notably, from January 2005 to June 2005, the Veteran received treatment at the Vet Center for PTSD symptoms.  In a June 2005 Vet Center Intake evaluation, the counselor found that the Veteran's PTSD symptoms have been present since his tour of duty in Thailand and appear to be largely a result of his military service.  VA treatment records dated in February 2005 indicate the Veteran was diagnosed by a staff psychiatrist with "rule out PTSD; major depressive disorder (MDD); anxiety, nos; rule out generalized anxiety disorder (GAD)."  In June 2005, a staff psychiatrist diagnosed the Veteran with "cyclothymia vs. MDD, recurrent; polysubstance dependence vs. abuse of methamphetamine; alcohol abuse, chronic."  The Veteran has participated in mental health treatment at the VA Medical Center (VAMC) since 2005 on a fairly continuous basis, and was last seen in January 2013.  At that time, the VAMC Chief of Outpatient Psychiatry diagnosed the Veteran with major depressive disorder, recurrent, chronic, severe; methamphetamine/cocaine dependence, in full remission; alcohol abuse in remission; and PTSD (military and civilian).

The Veteran's Social Security Administration (SSA) records indicate that in July 2011, the examining psychologist diagnosed the Veteran with PTSD and major depressive disorder.  The Veteran began receiving Social Security benefits in December 2010 for an anxiety related disorder and other medical issues.

In an April 2013 VA examination, the examiner, a Psychologist, reviewed the Veteran's claims file and examined the Veteran.  The examiner found that the Veteran's symptoms did not meet the criteria for PTSD under the DSM-IV criteria.  The examiner diagnosed the Veteran with anxiety disorder NOS.  The examiner noted that the Veteran exhibited the following symptoms: depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work.  The examiner found that the Veteran's diagnosis of anxiety disorder NOS is at least as likely as not related to the mental health symptoms/diagnoses he was experiencing while on active duty.

In a June 2013 addendum opinion from a different examiner, a Clinical Psychologist, the examiner explained that the Veteran's service treatment records indicated the Veteran demonstrated "character and behaviors consistent with 'Hysterical Personality' (an outdated term) as evidenced by manipulation, suicidal gestures, as well as exaggerations and dramatics over some life stressors."  He found that the diagnosis of anxiety disorder NOS assigned by the April 2013 VA examiner included symptoms of sleep disturbance, irritability, anxiety, disturbing dreams, depressed mood, and poor adaptation.  The examiner opined that given the disparity in symptoms, it appears the current diagnosis of anxiety disorder NOS is less likely than not related to the symptoms of hysterical personality diagnosed in service.

The Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Importantly, there are conflicting opinions on the Veteran's various psychiatric diagnoses, including on whether or not the Veteran suffers from PTSD.  Although the VA examiner in April 2013 found that the Veteran did not have a current diagnosis of PTSD, the Veteran's current treating VA psychiatrist found that the Veteran has PTSD from experiencing base attacks while stationed in Thailand, as well as from childhood physical and emotional abuse.  Furthermore, in June 2011, a licensed psychiatrist for the SSA diagnosed the Veteran with PTSD and major depressive disorder.  The psychiatrist found that the Veteran's PTSD stems from his service during the Vietnam era, which is well documented in the VA records.  Additionally, in a June 2005 Vet Center Intake evaluation, the counselor found that the Veteran's PTSD symptoms have been present since his tour of duty in Thailand and appear to be largely a result of his military service.  These opinions are fairly consistent in describing PTSD which appears to have either began during, or was aggravated by, the Veteran's service in Thailand during the Vietnam Era.  The Veteran's PTSD therefore appears, at least in part, to have been the result of a fear of hostile activity while stationed in Thailand.

There are also conflicting opinions on whether or not the Veteran's acquired psychiatric disorder, most recently diagnosed as anxiety disorder NOS, is related to his service.  As noted by the April 2013 VA examiner, the Board finds that many of the symptoms the Veteran complained of during service (frequent trouble sleeping, depression or excessive worry, nervous trouble, poor adaptation to stress, and anxiety) mirror the symptoms he is currently experiencing (depressed mood, anxiety, chronic sleep impairment, and poor adaptation).  The Board therefore finds that the Veteran's acquired psychiatric disorder, most recently diagnosed as anxiety disorder NOS, appears, at least in part, to be etiologically related to the Veteran's service.

Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder NOS and PTSD, is granted. 

In closing, the Board again notes that the Veteran originally filed a claim of entitlement to service connection specifically for a psychological disorder, to include PTSD, and such claim was recharacterized by VA as potentially encompassing other psychiatric diagnoses.  In this regard, the Board further notes that it considers the Veteran's original psychiatric disability claim to have been fully granted through the above grant of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder NOS and PTSD.
	

ORDER

The appeal of entitlement to a non-service-connected pension is dismissed.

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder NOS and PTSD, is granted.


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue of service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.  The Veteran contends that service connection is warranted for diabetes mellitus, type II, due to herbicide exposure in Thailand.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam, particularly in Thailand and in other locations.  Specifically, the M21-1MR provides that several items of development should be performed, to include referring the case to the United States Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (q).

The Board has reviewed the claims file and notes that a July 2012 deferred rating decision included the following instruction: ". . . please send the veteran a letter and ask him to furnish the approximate dates (within a two month range [sic], the location, and the nature of the alleged exposure (including Agent Orange) he claims to have experienced while he was stationed at U-Tapao AFB in Thailand during the Vietnam War."

As of this date, it does not appear that the RO has asked the Veteran for the approximate dates, location, and nature of the alleged herbicide exposure.  Furthermore, the record does not contain a memorandum from the JSRRC coordinator regarding the Veteran's alleged herbicide exposure in Thailand.  As a result, proper development is necessary to decide the claim based on the evidentiary record.  Id.  Furthermore, while on remand, the RO should consider any additional evidence submitted by the Veteran, to include his November 2013 statement in support of his claim, in which he argued that his barracks at U-Tapao were very close to the border of the base.  

Accordingly, the case is REMANDED for the following action:

1. Undertake all required development as indicated by the M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o) and (q), to include referring the case to the JSRRC coordinator or appropriate agency in order to make a formal finding that sufficient information required to verify the Veteran's herbicide exposure during his period of service in Thailand does not exist based on the information of record.  All documentation of such efforts and responses, both positive and negative, should be added to the claims file. The RO/AMC should also follow any recommendations provided by the JSRRC in obtaining any relevant records from alternate sources. 

2. Thereafter, the issue of service connection for diabetes mellitus, type II, claimed as due to herbicide exposure, should be readjudicated.  The RO should consider any additional information submitted by the Veteran, to include his November 2013 statement in support of the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


